Citation Nr: 1000609	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  00-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to November 
1952 and from November 1953 to February 1961.  He died in 
August 1988.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

This case previously was before the Board in June 2001 and 
November 2008 when it was remanded for additional 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 1988.  His death certificate 
lists the cause of death as cancer of the larynx.  

2.  At the time of the Veteran's death service connection was 
in effect for bilateral hearing loss, hepatitis and 
schizophrenia.  These disabilities were not causal or 
contributing factors to the Veteran's death.

3.  The cause of the Veteran's death was not manifested 
during his active service or for many years thereafter, nor 
was it otherwise causally related to active service or to a 
service-connected disability.  

4.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death and was not 
rated as being totally disabled continuously for a period of 
no less than five years from the date of discharge from 
active duty; he also was not a former prisoner of war who 
died after September 30, 1999. 


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009)

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated July 1995, 
February 2002, December 2002, August 2003, June 2008 and 
February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that during the course of the pending appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision concerning the content of VCAA 
notices relevant to DIC claims.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In Hupp, the Court held that a notice 
with regard to a claim for DIC benefits must include (1) a 
statement of the conditions (if any) for which the Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service connected.  Additionally, if the 
appellant raises a specific issue regarding a particular 
element of the claim, the notice must inform the appellant of 
how to substantiate that assertion, taking into account the 
evidence submitted in connection with the application.  A 
June 2008 letter to the appellant fulfilled these notice 
requirements.   

Any deficiency in the timing of this notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate notice 
had been provided to the claimant, but that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
and that the error was harmless).  In this case, the Board 
finds that any notice error did not affect the essential 
fairness of the adjudication.  A review of the record shows 
that the appellant had actual knowledge of how to 
substantiate her claim, as she submitted arguments explaining 
why she believes that the Veteran's service-connected 
condition caused or contributed to his death.  As she has 
shown actual knowledge of how to substantiate a claim any 
error with regard to the timing of proper notice is non-
prejudicial, and remand of the appellant's case for issuance 
of an additional Supplemental Statement of the Case is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
evidence of record also demonstrates that the appellant has 
had ample opportunity to meaningfully participate in the 
adjudication of her claim.  Thus, the Board finds any errors 
or deficiencies regarding notice to be harmless.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the appellant in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  

Generally, the cause of a Veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must be singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially, that is combined to cause death, that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffered from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval or air service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A certificate of death shows that the Veteran died in August 
1988.  The immediate cause of death was recorded as cancer of 
the larynx.  The death certificate indicates that no autopsy 
was performed.  A review of the appellant's claims folder 
shows that during the Veteran's lifetime service connection 
was established for bilateral hearing loss, infectious 
hepatitis and schizophrenia.

The appellant essentially contends that the Veteran's 
laryngeal cancer, which she claims should have been service-
connected, caused his death.  Her rationale is that the 
Veteran was exposed to radiation while on active service in 
Japan and this in-service radiation exposure caused the 
cancer which resulted in his death.  

In a rating decision in February 1989, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death.  The RO noted that carcinoma of the larynx 
was not a radiogenic disease as defined by regulations in 
effect at that time.  In addition, cancer of the larynx was 
not shown in service or during the presumptive period 
following service.  The RO also noted that medical records 
did not show that the Veteran's service-connected 
disabilities contributed to his death in any manner.  The 
appellant disagreed with that decision and initial an appeal.  
The RO issued a Statement of the Case (SOC) in May 1989.  The 
appellant did not perfect the appeal and the decision became 
final.  38 C.F.R. § 20.1103 (2009). 

In December 1991, the National Personnel Records Center 
(NPRC) wrote to a Member of Congress is response to an 
inquiry made on the appellant's behalf.  The NPRC wrote that 
the Veteran's Army and Air Force personnel and available 
medical records, copies of which were enclosed, did not 
contain information concerning the Veteran's claimed in-
service radiation exposure.    

The appellant was notified in December 1992 that she was not 
eligible for a readjudication of her ionizing radiation claim 
pursuant to the Court's March 1992 order in National 
Association of Radiation Survivors v. Derwinksi, a class-
action lawsuit filed in the U.S. District Court for the 
Northern District of California.  The reason was that on or 
after November 18, 1988, she filed a notice of disagreement 
with the decision in her original radiation claim which 
resulted in her being ineligible.  

The appellant was notified in July 1995 that 38 C.F.R. 
§ 3.311 was amended to implement the decision by the U.S. 
Court of Appeals for the Federal Circuit in Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994), and P.L. 103-446, Veterans 
Benefit Improvement Act of 1994, providing that the 
regulatory list of radiogenic diseases was no longer an 
exclusive list of conditions which may be considered service-
connected solely on the basis of exposure to ionizing 
radiation.  Claimants who based their claims on contentions 
not on that regulatory list had an opportunity to establish 
service connection by demonstrating that the conditions were 
radiogenic diseases.  The appellant was notified that to have 
reconsideration of the claim, competent scientific or medical 
evidence had to be cited or submitted showing that the 
claimed condition was induced by radiation exposure. 

In May 1999 the appellant filed to reopen her claim for DIC 
benefits, arguing that the Veteran's laryngeal cancer was due 
to his exposure to radiation in Japan after the atomic bombs 
were dropped there.  She also submitted a copy of a December 
1988 letter from Dr. Robert M. Byers.  The letter from Dr. 
Byers indicated that the appellant informed him that the 
Veteran was exposed to significant radiation while serving in 
Japan during World War II.  Dr Byers stated that radiation 
could have been a contributing factor in the development of 
the Veteran's cancer.  The Board notes that the Veteran did 
not serve in Japan during World War II, however.  

Based on this evidence, in February 2000 the RO denied the 
appellant's claim and determined that new and material 
evidence had not been submitted with regard to the claim for 
service connection for the cause of death.  In addition, the 
RO determined that basic entitlement under 38 C.F.R. § 1318 
was not established.  The appellant submitted a Notice of 
Disagreement (NOD) in June 2000 on both issues.  Later that 
month the RO issued an SOC on the claim for service 
connection for the cause of death.  Also in June 2000 the 
Veteran filed a Substantive Appeal (VA Form 9) on that issue.  

In June 2001 the Veteran's claim came before the Board, which 
remanded it for further development.  The Board further noted 
that the RO's characterization of the claim for service 
connection for the cause of death as a new and material 
evidence claim was incorrect as the amended section 3.311 
added "any other cancer" to the list of radiogenic 
diseases.  The Board determined that, in view of the 
liberalizing nature of the regulatory change which in effect 
created a new basis of entitlement, the appellant's claim for 
service connection for the cause of the Veteran's death due 
to cancer of the larynx, based on exposure to ionizing 
radiation, was to be reviewed on a de novo basis and not as a 
new and material evidence claim.  Spencer v. Brown, 4 Vet. 
App. 283 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As stated above, the appellant's claim, in essence, is that 
the Veteran developed cancer of the larynx as a result of 
exposure to ionizing radiation while service in Japan as part 
of the Army Occupation Force.  In addition, in July 1957, 
when the Veteran was seen for evaluation of hearing loss, the 
examiner noted that the Veteran's military history revealed 
that he spent approximately three years in the Army working 
in radar installations.  There also is reference in his 
service records to his having been a radar operator among 
other military specialties.  

After the Board's June 2001 remand, in February 2003 the RO 
issued an SOC on the appellant's DIC claim under 38 U.S.C.A. 
§ 1318 and continued the prior denial because the Veteran's 
service-connected disabilities were only granted a combined 
rating of 10 percent.  A Supplemental Statement of the Case 
(SSOC) also was issued on the appellant's claim for service 
connection for the cause of the Veteran's death.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  There is no question that the first element 
has been met.  The Board's discussion focuses on the latter 
two elements.  

38 C.F.R. § 3.311(a)(1) states that (1) in all cases in which 
it is established that a radiogenic disease first became 
manifest after service and after any applicable presumptive 
period, and (2) it is contended that the disease resulted 
from exposure to ionizing radiation in service, an estimate 
will be made as to the size and nature of the radiation dose 
or doses.  The Veteran's cancer of the larynx is now included 
as a radiogenic disease under section 3.311(b)(2).  

38 C.F.R. § 3.311(a)(2) further provides that dose 
information for nuclear weapons test participants and the 
members of the occupation forces of Hiroshima and Nagasaki 
prior to July 1946 is to be obtained from the Defense Nuclear 
Agency (DNA, now known as the Defense Threat Reduction Agency 
(DTRA)).  In all other claims, a dose estimate is to be made 
by the VA Under Secretary for Health after all available 
information concerning exposure is obtained by the RO. 

An April 2003 letter from DTRA indicates that according to 
the Veteran's service record, he enlisted in the US Army on 
July 27, 1949 and arrived in Yokohama, Japan, in May 1950.  
Because arrival in Japan after July 1, 1946, precludes 
consideration as a member of the American occupation of 
Hiroshima or Nagasaki, as defined by section 3.311(a)(2), 
DTRA was unable to provide a radiation dose estimate for the 
Veteran.  

A July 2005 letter from the U.S. Army Radiation Dosimetry 
Branch indicates that they researched their files for records 
of exposure to ionizing radiation but were unable to locate 
any records for the Veteran.  Thereafter, in September 2005, 
the RO forwarded the Veteran's claims file, including the 
negative response for dosimetry information, to the Under 
Secretary for Health for the preparation of a dose estimate.  
In addition, NPRC indicated that no DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, was available 
for the Veteran. 

In July 2006 the RO received a response from the Veteran 
Radiation Exposure Investigations Program within the U.S. 
Army Center for Health Promotion and Preventative Medicine.  
They indicated that they had contacted the U.S. Army 
Dosimetry Center in an attempt to verify the Veteran's 
occupational exposure to ionizing radiation and determined 
that they could not find any dosimetry/bioassay records for 
the Veteran which indicated such exposure.  In September 
2006, an updated file including this information was 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate.  

In November 2006 the RO received a medical opinion from the 
VA Under Secretary for Health.  This opinion advised that, 
based upon the available information, it was unlikely that 
the Veteran's squamous cell carcinoma of the larynx could be 
attributed to exposure to ionizing radiation in service.  The 
rationale was that the Veteran was approximately 20 years old 
when he was initially stationed in Japan.  A period of 36 
years elapsed between the Veteran's alleged in-service 
radiation exposure and manifestation of the cancer which 
resulted in his death.  The records revealed that the Veteran 
had been a heavy smoker for 40 years prior to his death.  In 
addition, a family history of cancer was indicated as the 
Veteran's father had died at the age of 33 years from throat 
cancer.  The Under Secretary for Health stated that a 
determination of energy absorption from radiofrequency and 
microwave radiation (including from radar) was very complex 
and that it was not possible to estimate the Veteran's dose 
of non-ionizing radiation.  A study of Navy Veterans exposed 
to radar also was cited.  That study had found no adverse 
effects that could be attributed to potential microwave 
exposures.  A follow-up study of these Veterans also had 
found that radar exposure had little effect on mortality and 
that deaths from all diseases and all cancers were below 
expectations.  In addition, the VA advisory opinion 
referenced a World Health Organization finding indicating 
that there was no convincing scientific evidence that 
exposure to RF shortens the life span of humans or that RF is 
an inducer or promoter of cancer.  Based on the Under 
Secretary's opinion, VA determined that there was no 
reasonable possibility that the Veteran's squamous cell 
carcinoma of the larynx was related to radiation exposure in 
service.  

The Board notes that the appellant has claimed that the 
Veteran was treated at several VA Medical Center facilities.  
Statements indicating the unavailability of records 
pertaining to the Veteran have been received from the Dallas 
VAMC, the Phoenix VAMC, and the Nashville VAMC.

The Board notes that the appellant has claimed that a 
physician told her that the Veteran's laryngeal cancer had 
been present for 20 to 30 years prior to his death.  She 
asserts that, in 1957, the Veteran underwent a week of 
testing for kidney problems during which the physicians found 
no problems.  Allegedly, one physician then said that he 
wanted to test the Veteran for cancer but the Veteran 
refused.  None of the records submitted by the appellant or 
obtained by VA support these assertions, however.  

The Veteran's service treatment records indicate that he 
received treatment for sore throats and hoarseness, the same 
symptoms with which he presented in 1987, when a physician 
first discovered his cancer.  Moreover, during service, the 
Veteran reported other unexplained abnormalities, including 
blood in his urine and degeneration of the acoustic nerve and 
consequent hearing loss.  

Based on this evidence, when the appellant's claim once again 
came before the Board in November 2008, it was remanded for 
further development, including to obtain a medical opinion on 
whether the Veteran's laryngeal cancer was related to his 
active service, including the aforementioned findings.

In February 2009, a VA examiner conducted a review of the 
claims file.  The examiner's review of the service treatment 
records was negative for complaints and/or treatment possibly 
related to early onset laryngeal carcinoma.  The examiner 
indicated that he was unable to determine that it would be 
even at least as likely as not that the Veteran's 
supraglottic carcinoma might be related to military service.  
He also stated that the opinion from Dr. Byers in May 1988 
was entirely speculative.  The VA examiner's ultimate opinion 
was that it was less likely than not that the Veteran's 
cancer of the larynx was related to his active duty service.  
In a June 2009 addendum to this opinion, the VA examiner 
stated that the Veteran's sore throats and hoarseness while 
on active duty would have represented acute viral or 
bacterial episodes, not a chronic condition, and that these 
treatments would less likely than not be related to the 
Veteran's subsequent laryngeal cancer.  In addition, the VA 
examiner indicated that hearing loss and blood in the 
Veteran's urine would not be related to the Veteran's 
subsequent laryngeal cancer.  As rationale, he stated that 
current medical literature could not support causation 
between any medical issue recorded while on active duty and 
subsequent supraglottic carcinoma noted at least 35 to 45 
years later.  The VA examiner also indicated that he had 
reviewed treatment records from the late 1980s but that these 
would not apply to the Veteran's active duty service since he 
had been discharged in 1961.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record.  
Every item of evidence does not have the same probative 
value.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Although the record in this 
case contains opinions both in support of the appellant's 
claim for service connection and against service connection, 
the totality of the evidence is not in equipoise in this 
case.  Rather, the opinions of the VA Under Secretary for 
Health in November 2006 and the VA examiner in February and 
June 2009 carry more probative weight.  It is the Board's 
duty to determine the credibility and weight of evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
may not ignore the opinion of a physician, it certainly is 
free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  An opinion 
may be discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion.  Wood v. 
Derwinski, 1 Vet. App. 190, 191-192 (1991).  

In this case, both VA opinions are based on thorough review 
of the claims file.  The opinion expressed by Dr. Byers in 
December 1988 does not indicate that he examined the 
Veteran's claims file.  In addition, the VA opinions 
presented thorough rationale for their opinions.  The opinion 
expressed by Dr. Byers is entirely speculative and appears to 
rely on an unsubstantiated history provided by the appellant.

In summary, the medical evidence received indicates that the 
Veteran's cancer is unrelated to in-service radiation 
exposure and unrelated to any conditions or treatment 
indicated in service.  The Board notes the appellant's 
sincere belief, indicated in several written statements and 
during a decision review officer hearing, that the Veteran's 
laryngeal cancer was due to radiation exposure in service.  
As a lay person, however, the appellant is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise such as discerning the etiology of the Veteran's 
laryngeal cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Therefore, this is not a case in which the 
appellant's lay beliefs alone can serve to establish any 
association between the Veteran's death and active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased Veteran" 
in the same manner as if the death were service-connected.  A 
"deceased Veteran" is a Veteran who dies not as the result 
of the Veteran's own willful misconduct, and who either was 
in receipt of compensation, or for any reason (including 
receipt of military retired pay or correction of a rating 
after the Veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation, at the time of death for service-
connected disabilities rated totally disabling.  The service-
connected disabilities must have either been rated totally 
disabling continuously for 10 or more years immediately 
preceding death; continuously rated totally disabling for at 
least five years from the date of the Veteran's separation 
from service; or the Veteran must have been a former prisoner 
of war who died after September 30, 1999, and the disability 
was rated totally disabling continuously for a period of not 
less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318 (2008).  The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 
(2009); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003). 

In this case, as stated above, at the time of the Veteran's 
death he was in receipt of a 10 percent rating for service-
connected bilateral hearing loss effective September 1984.  
Service connection also was in effect for infectious 
hepatitis and schizophrenia, each evaluated as zero percent 
disabling (non-compensable).  As the Veteran did not have any 
service-connected disabilities that were rated totally 
disabling continuously for 10 years or more years immediately 
preceding death or rated totally disabling continuously for 
at least five years from the date of his separation from 
service, the Board finds that the "totally disabling" 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the Veteran was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (holding that, where the law, and not 
the evidence, is dispositive, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


